Citation Nr: 0816898	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss. 

2.  Entitlement to an effective date prior to November 1, 
2006, for the grant of service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active duty from June 1945 to July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision in March 2007.  The veteran 
withdrew his request for a hearing in October 2007.  A Motion 
for Advancement on the Docket was granted by the Board in May 
2008. 


FINDINGS OF FACT

1.  The veteran has Level XI hearing in the right ear and 
Level VI hearing in the left ear (utilizing Table VIA).

2.  The initial claim of service connection for bilateral 
hearing loss was received by VA on November 1, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no higher, for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.85, 4.86 (2007).

2.  The criteria for assignment of an effective date prior to 
November 1, 2006 for the grant of service connection for 
bilateral hearing loss, are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated December 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide. The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
March 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 30 percent evaluation.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  64 
Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  
Further, when the average pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

On the authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

105
105
100
100
LEFT

80
70
70
65

The average pure tone threshold for the right ear was 103 and 
the average pure tone threshold for the left ear was 71.  
Speech audiometry revealed speech recognition ability of 0 
percent correct in the right ear and of 80 in the left ear.  
The diagnosis was moderately severe sensorineural hearing 
gloss a 250-500Hz, a severe sensorineural hearing loss at 
750-3000 Hz, ad a moderately severe sensorineural hearing 
loss at 4000 Hz, then sloping to a severe to profound hearing 
loss at 6000-8000 Hz.   

The veteran exhibits an exceptional pattern of hearing 
impairment in each ear.  See 38 C.F.R. § 4.86(a).  By 
intersecting the column in Table VI for average pure tone 
decibel loss above 98 with the line for percent of 
discrimination at 0, the resulting numeric designation for 
the right ear is XI.  When the column for average pure tone 
decibel loss falling between 66 and 73 is intersected with 
the line for 76 to 82 percent discrimination, the resulting 
designation is IV for the left ear.  However, when applying 
the average hearing loss of the left ear to Table VIA, the 
resulting numeric designation for the left ear is VI.  The 
Board notes that the veteran cannot receive a higher numeric 
designation for the right ear than XI under either Table VI 
or Table VIA.  In sum, after evaluating each ear separately, 
the veteran's numeric designation for the right ear is XI 
under Table VI and the numeric designation for the left ear 
is VI under Table VIA.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of XI for the right ear and VI for 
the left ear, the point of intersection on Table VII requires 
assignment of a 50 percent evaluation under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85(h).  Based upon the above, an 
initial disability evaluation of 50 percent for bilateral 
hearing loss is awarded.   

Earlier Effective Date for Bilateral Hearing Loss

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later." 38 
C.F.R. § 3.400 (2007).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2007).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed." Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992). A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Review of the record shows that VA received the veteran's 
application for entitlement to service connection for 
bilateral hearing loss on November 1, 2006.  The record does 
not show any formal or informal communication that can be 
interpreted as an application or claim for service connection 
for bilateral hearing loss dated prior to that time.  The 
record is negative for any communication from the veteran 
between October 1948 and the date of receipt of his service 
connection application on November 1, 2006.  Prior to October 
1948, the record fails to reveal any communication that could 
be interpreted as an application or claim of service 
connection for bilateral hearing loss.  

The veteran asserts that he should be entitled to an earlier 
effective date for his bilateral hearing loss because this 
began before November 1, 2006. VA medical records from July 
2004 through November 1, 2006 confirm that the veteran 
received treatment for bilateral hearing loss.  However, 
those records fail to indicate any communication from the 
veteran that could be interpreted as an application or claim.  
An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
hearing loss prior to November 1, 2006, "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for an already service-
connected condition, he Board could have found that earlier 
dated VA clinical records constituted an informal claim for 
an increased rating.

In view of this finding, the Board concludes that there is no 
legal entitlement to an effective date earlier than November 
1, 2006 for a grant of service connection for bilateral 
hearing loss.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's earlier effective date claim. The benefit-of-doubt 
rule does not apply when the Board finds that a preponderance 
of the evidence is against the claims.  Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An initial disability evaluation of 50 percent for bilateral 
hearing loss is allowed, subject to the regulations governing 
the award of monetary benefits. 

An effective date earlier than November 1, 2006 for the 
granting of service connection for bilateral hearing loss is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


